Citation Nr: 0916309	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  06-17 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and daughter




ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel


INTRODUCTION

The appellant is the widow of a Veteran who had recognized 
active service from January 1942 to January 1946.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for the cause of the Veteran's death.

A hearing on this matter was held before the undersigned 
Veterans Law Judge sitting at the RO on June 25, 2008.  A 
copy of the hearing transcript has been reviewed and has been 
associated with the file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the 
Veteran's death.  During the Veteran's lifetime, he was 
service connected for total right knee arthroplasty 
associated with paralysis of common peroneal nerve, complete 
with post-operative neuroma, left, rated at 60 percent; 
paralysis of common peroneal nerve, complete with post-
operative neuroma, left rated at 40 percent; scar behind left 
knee rated at 10 percent; post-operative appendectomy scar 
and post-operative scar, mid portion of right forearm, each 
evaluated at 10 percent; for a combined evaluation of 90 
percent.  The death certificate indicates that the cause of 
the Veteran's death in July 2004 was renal failure, due to or 
as a consequence of atherosclerotic vascular disease and 
hypertension.  

In August 2004, the J. Wang, M.D., who signed his death 
certificate, wrote that the Veteran's service-connected 
disability complicated his medical conditions which 
ultimately took his life.  While, this opinion suggests a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially, that it combined to cause death, or that it aided 
or lent assistance to the production of death.  See 38 C.F.R. 
§ 3.312 (c).  A VA opinion was not requested.

At the hearing, it was indicated that Dr. Wang was the 
Veteran's treating physician and had been for about 16 years 
prior to his death.  It was also indicated that the Veteran 
sought treatment at VA facilities in Salem and Portland, 
Oregon and Vancouver, Washington on occasion in the years 
prior to his death.  Clinical record of this treatment should 
be associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization from the appellant, the RO 
should request a complete copy of the 
Veteran's treatment folder from J. Wang of 
the Salem Clinic, 2020 Capitol St., Salem, 
Oregon 97303, and associate any records 
obtained with the claims folder.  

2.  The RO should obtain the Veteran's 
complete treatment record from the VA 
facilities in Portland, Salem and 
Vancouver, Washington, dated from July 
1994 to July 2004 and associate any 
records obtained with the claims folder.  

3.  Thereafter, the RO should arrange for 
the claims folder to be reviewed by VA 
physician for an opinion on the issue of 
entitlement to service connection for the 
cause of the Veteran's death.  The 
examiner is asked to render an opinion as 
to whether there is a 50 percent 
probability or greater that a service-
connected disabilities caused or 
contributed substantially or materially to 
his cause of death.  After review of the 
claims folder, the examiner should address 
the following:

a)	Did the Veteran's service-connected 
total right knee arthroplasty associated 
with paralysis of common peroneal nerve, 
complete with post-operative neuroma, 
left; paralysis of common peroneal nerve, 
complete with post-operative neuroma; scar 
behind left knee; and post-operative 
appendectomy scar and post-operative scar, 
mid portion of right forearm, contribute 
substantially or materially to the cause 
of the Veteran's death, combine with other 
disorders to cause death, or render the 
Veteran so debilitated as to lend 
assistance to the production of death?

The claims file must be made available to 
the examiner(s) and the examiner(s) should 
indicate in his/her report whether or not 
the claims file was reviewed.  A rationale 
for any opinion expressed should be 
provided.  If an opinion cannot be 
provided without resorting to mere 
speculation, it should be so stated. 

4.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the appellant, she and her 
representative should be furnished a 
supplemental statement of the case.  The 
appellant and her representative should be 
afforded the applicable time period in 
which to respond.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

